Citation Nr: 0945052	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches).

2.  Entitlement to a higher initial rating for 
chondromalacia, status post multiple arthroscopies, left 
knee, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for 
chondromalacia, status post multiple arthroscopies, right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 
2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Wilmington, Delaware.

In August 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

When these matters were before the Board in September 2007, 
they were remanded to the originating agency for further 
development.  They are now again before the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus disability began in 
service.

2.  Neither the Veteran's right nor left knee chondromalacia 
is productive of flexion limited to less than 45 degrees; 
extension limited to more than 5 degrees; instability; 
subluxation; dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint; or 
malunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia, status post multiple 
arthroscopies, left knee, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262, Plate II (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia, status post multiple 
arthroscopies, right knee, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262, Plate II (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral pes 
planus (claimed as fallen arches), a higher initial rating 
for chondromalacia, status post multiple arthroscopies, left 
knee, currently rated as 10 percent disabling, and a higher 
initial rating for chondromalacia, status post multiple 
arthroscopies, right knee, currently rated as 10 percent 
disabling.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2003, March 2006, and September 2007.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claims.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DCs 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under DC 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under DCs 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under DC 
5257, the veteran would be entitled to a separate compensable 
rating under DC 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.



DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensable (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensable (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

Service treatment records show that no foot disorder was 
identified during the Veteran's enlistment examination in 
February 1983.  A June 2001 physical therapy consultation 
record shows that, on objective examination, in a standing 
posture, the Veteran had pes cavus with over pronation, left 
greater than right.  

On a January 2008 VA examination, the Veteran was diagnosed 
as having mild pes planus.  The VA examiner noted that the 
record indicated mild pes cavus with over pronation and 
stated that he would concur with this, but was calling it 
mild pes planus due to each arch being present on and off 
weight-bearing, with moderate pronation.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that he has a current pes planus condition that was 
incurred in service.  As no foot disorder was identified at 
the Veteran's February 1983 enlistment examination, the 
Veteran is presumed to have been in sound condition with 
respect to his feet at the time of entry into service.  The 
initial diagnosis of a bilateral foot disorder was in 
service, and the January 2009 VA examiner diagnosed the 
Veteran as having pes planus and indicated that it was the 
same condition as was diagnosed in the service treatment 
records.  Thus, the weight of the evidence reflects a current 
pes planus disability that began during the Veteran's period 
of service.  Accordingly, service connection for pes planus 
is warranted.

Increased Initial Ratings

In July 2003, the Veteran was afforded a pre-discharge VA 
examination.  At that time, examination of the knees revealed 
an absence of swelling and deformity.  Flexion was noted to 
be to 120 degrees, and extension was to 0 degrees.  Bilateral 
crepitus was noted on performing range of motion.  The 
Veteran was diagnosed as having status post treatment for 
chondromalacia of the knees.  It was noted that arthroscopic 
evaluation was performed without any complications, and that 
passive range of motion was normal.

May 2006 private treatment records indicate that the Veteran 
had had cortisone and Synvisc injections to his knees in the 
past, which were noted not to have helped significantly.  The 
Veteran reported experiencing pain when going up and down 
stairs and walking.  Physical examination of the bilateral 
knees showed no significant effusion, but there was bilateral 
crepitus, left worse than right, and pain with patella grind.  
There was noted to be parapatellar discomfort bilaterally.  
Both knees were noted to have had flexion to 135 degrees and 
full extension.  Ligament laxity and Lachman's test were 
noted to be negative, and straight leg raising was intact.  
It was noted that Air Force Base X-rays of the knees revealed 
mild degenerative narrowing in both knees and mild 
patellofemoral compartment degenerative changes in the left 
knee.  The Veteran was diagnosed as having bilateral knee 
pain and degenerative joint disease.  

At the August 2006 Board hearing, the Veteran testified that 
he had to sit down if he walked about a quarter of a mile.  
He also testified that he had knee pain when walking up and 
down stairs and continual popping and grinding of the knees. 

On a January 2008 VA examination, the Veteran reported 
episodes of pain and locking up of the right knee, as well as 
left knee pain.  He also reported that he was not able to 
work and that the pain was interfering with his ability to 
participate in sports.  Examination of both knees revealed no 
swelling or deformity.  Tenderness was noted on palpation and 
manipulation of the patellae and on the medial and lateral 
aspects of the patellae.  Discomfort was reduced by 
manipulation of the patellae, and bony crepitus was noted.  
Flexion was from 0 to 120 degrees with pain, and extension 
was full to 0 degrees.  No instability of the ligaments was 
noted.  X-rays of the knees showed no evidence of fracture or 
subluxation, but showed mild narrowing at the medial tibial 
femoral joint spaces bilaterally with small patellar 
osteophytes, and left patella alter was suggested.  The 
Veteran was diagnosed as having bilateral patellar 
chondromalacia.

The January 2008 VA examiner noted that the Veteran had pain 
in both knees that was aggravated by performing range of 
motion, activity, or exercise.  It was noted that the range 
of motion and joint function were additionally limited by 10 
degrees due to pain, but that there was no weakness or lack 
of endurance following repetitive use, and that extension was 
maintained without any restriction.  It was also noted that 
the knees affected the Veteran's ability to work due to pain 
aggravated by exertion, and that he was unable to work at a 
job requiring physical exertion, but could work at a job 
requiring sedentary work.  It was furthermore noted that the 
Veteran had been documented to have had patellar tracking 
syndrome and chondromalacia of both patellae, that he walked 
slowly and complained of pain in the knees, that he could not 
perform heel-toe tandem gait, and that he was not using 
ambulation aids.  

After reviewing the record, the Board finds that neither of 
the Veteran's knee disabilities warrants more than a 10 
percent rating.

From the July 2003 pre-discharge VA examination to the 
January 2008 VA examination, the most to which flexion of 
either knee has been noted to be limited is 120 degrees, with 
range of motion and joint function additionally limited by 10 
degrees due to pain, but no weakness or lack of endurance 
following repetitive use.  Extension has repeatedly been 
noted to be full, including on repetitive motion testing.  
Even considering additional functional loss due to pain, 
weakness, excess fatigability, incoordination, and other such 
factors, the Veteran's flexion has not been shown to be 
limited to less than 45 degrees and his extension has not 
been shown to be limited to less than 5 degrees.  Thus, 
neither a disability rating in excess of 10 percent, nor a 
separate compensable disability rating for limitation of 
extension, is warranted for either knee under DCs 5260 and 
5261. 

Also, a separate compensable rating for either knee is not 
warranted under DC 5257.  The Veteran has repeatedly been 
noted not to have any instability or subluxation of either 
knee.

Furthermore, the record does not contain any indication of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint or malunion of 
the tibia or fibula.  Therefore, a higher disability rating 
under either DC 5258 or DC 5262 is not warranted.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has either 
disability warranted a rating in excess of those discussed 
above.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's statements at the 
January 2008 VA examination that he was not able to work, as 
well as the VA examiner's assessment that the Veteran's knee 
pain was aggravated by exertion and that he was unable to 
work at a job requiring physical exertion but could perform 
sedentary work.  The Board does not doubt that the Veteran's 
disability has impacted his ability to work.  The assigned 
ratings of 10 percent for each knee reflect that the 
disabilities are productive of impairment in earning 
capacity.

However, there is no indication in the record that the 
average industrial impairment from his disabilities would be 
in excess of that contemplated by the assigned rating, as the 
manifestations of the Veteran's knee disabilities, including 
pain, restrictions on walking and standing for long periods 
of time, and other such functional impairment are 
contemplated by the schedular criteria, including 
consideration under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, 8 Vet. App. at 204-07.  In addition, 
the record reflects that the Veteran has not required 
frequent hospitalizations.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes planus is granted.

A higher initial rating for chondromalacia, status post 
multiple arthroscopies, left knee is denied

A higher initial rating for chondromalacia, status post 
multiple arthroscopies, right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


